DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is within the provisions of 37 CFR 1.97 compliance.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “ A flight control computer for a rotary aircraft, comprising: a first interface to communicatively couple to a flight control input; a second interface to communicatively couple to flight geometry actuators; a data source; a multi-dimensional lookup table comprising a data structure to correlate flight control inputs to flight geometry actuator outputs according to a third-factor; and circuitry and logic instructions to: receive an input via the first interface; query the data source for the third-factor; query the multi-dimensional lookup table for a control input modifier according to the flight control input and the third-factor; and compute and send via a third interface a flight geometry output according to the control input modifier; A method of electronically controlling a rotorcraft, comprising: receiving via a first data source a flight control displacement; receiving via a second data source a secondary condition; querying a data structure with the flight control displacement and the secondary condition; and translating the flight control displacement into an actuator displacement according to a gain value received from the data structure; A rotary aircraft comprising: an operator flight control system; an engine; a rotor blade drive system mechanically coupled to the engine; a fly-by-wire control system comprising electronically controllable actuators to adjust flight control surfaces to affect yaw, pitch, and roll of the rotary aircraft; an environmental sensor; and a flight computer comprising a processor microcircuit and logic to: receive an input from the flight control system; receive an environmental datum from the environmental sensor; query an n-dimensional ratio table, m > 2, for an actuator ratio according to the input and the environmental datum; and actuate the fly-by-wire control system according to the actuator ratio”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664